E. BRYAN WILSON
Acting United States Attorney

G. MICHAEL EBELL
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: michael.ebell@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )
                                        )
                          Plaintiff,    )
                                        )
          vs.                           )
                                        )
  SAMUEL FREDERICK DAVIS, a/k/a         ) No. 3:21-cr-00012-SLG-DMS
  “Buju”; LC SHELTON JOHNSON-           )
  WHITLOW; FRANK MOTA-RIJO,             )
  a/k/a “Spanish”; DELMAR SPENCER;      )
  DWAYNE SMITH; JAHEIM                  )
  RANDOLPH, a/k/a “Ja”; and KYIN        )
  SUMPTER-BOYD, a/k/a “Crazy”,          )
  a/k/a “Krazy”,                        )
                                        )
                          Defendants.   )
                                        )
                                        )

    MOTION TO SEAL INDICTMENT AND DELAY ARRAIGNMENT AND
      ENTRY OF CASE INTO THE ELECTRONIC FILING SYSTEM
                       FILED UNDER SEAL



      Case 3:21-cr-00012-SLG-DMS Document 70 Filed 03/18/21 Page 1 of 3
       COMES NOW the United States of America by and through the United States

Attorney and undersigned counsel and hereby files a motion to seal the First Superseding

Indictment of the above captioned individuals. The United States further requests that the

Court delay the arraignment and entry of the First Superseding Indictment into the

electronic filing system (ECF).

       The United States asks the court to seal the Indictment in this case pursuant to Fed.

R. Crim. P. 6(e)(4).

       The charges in the First Superseding Indictment are the product of an investigation

into trafficking of narcotics in this district and other districts. Though this is a

superseding indictment, several newly charged co-defendants are out of custody and may

not know they are a target of this investigation and that the United States seeks their

arrest. Even if they believe they are the target of an investigation, they do not know the

scope of the investigation. Law enforcement is aware of defendants’ speculation

regarding potential witnesses for the government during this investigation, and that

generalized threats have been made by defendants based upon such speculation. Details

in the indictment could lead defendants to draw conclusions which could place witnesses

in danger, whether those conclusions are accurate or not.

       Arrest of the out of custody defendants can be coordinated by law enforcement

within two weeks of arrest warrants being issued. However, the successful execution of

these warrants depends on the defendants remaining unaware of their existence.

//

U.S. v. Davis et al                        Page 2 of 3
3:21-cr-00012-SLG-DMS

      Case 3:21-cr-00012-SLG-DMS Document 70 Filed 03/18/21 Page 2 of 3
       It is possible that during the investigation, the defendants in custody have

remained in contact with the newly charged co-defendants through electronic and

telephone communications. Thus, if the existence of the investigation is revealed through

public disclosure of any of the First Superseding Indictment prior to the remaining

defendants’ apprehension, it is likely that this information will quickly be disseminated.

This information, in turn, will allow the remaining out of custody defendants to flee,

destroy or conceal evidence, prepare to violently resist arrest, or to threaten and

intimidate potential witnesses.

       For these reasons, the United States asks the court to seal the Indictment in this

case and any associated arrest warrant, as well as delay the arraignment of any co-

defendant and the entry of the First Superseding Indictment into ECF, until Thursday

April 1, 2021, at 5:00 p.m., and to find that the public interest in access to the Indictment

is outweighed by law enforcement interests. If the need for secrecy as outlined above

passes before the expiration of the 16 days period, the government will promptly file an

appropriate motion to unseal.

       RESPECTFULLY SUBMITTED March 16, 2021, in Anchorage, Alaska.

                                                  E. BRYAN WILSON
                                                  Acting United States Attorney

                                                  s/ G. Michael Ebel
                                                  G. MICHAEL EBELL
                                                  Assistant U.S. Attorney
                                                  United States of America



U.S. v. Davis et al                      Page 3 of 3
3:21-cr-00012-SLG-DMS

      Case 3:21-cr-00012-SLG-DMS Document 70 Filed 03/18/21 Page 3 of 3
